Citation Nr: 0518096	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for warts 
on the right foot and hyperkeratosis of the left foot and 
left hand.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.

4.  Entitlement to service connection for dysthymia.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for warts of the right 
foot and hyperkeratosis of the left foot and left hand.  This 
matter further comes before the Board from an appeal of a May 
1995 rating decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a personality disorder and denied service 
connection for dysthymia.  In May 1995 his claims file was 
transferred to the Cleveland RO as he had moved within the 
jurisdiction of that RO.  In December 1998 his claims file 
was transferred back to the Jackson RO as he had moved back 
to that jurisdiction.  

In January 2000 the veteran testified at a hearing at VA's 
Central Office in Washington, D.C. before the undersigned 
Veterans Law Judge.  In April 2000 the Board issued a 
decision which found that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a personality disorder and for warts of the 
right foot and hyperkeratoses of the left foot and left hand, 
and which denied entitlement to service connection for 
dysthymia.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand and to Stay Further Proceedings was filed 
in November 2000.  In a December 2000 order, the Court 
granted the Joint Motion for Remand, vacated the Board's 
April 2000 decision, and remanded the matter back to the 
Board.  

In June 2002 the Board undertook additional development in 
this case, pursuant to regulations in effect at that time.  
After these regulations were invalidated by the United States 
Court of Appeals for the Federal Circuit, in July 2003 the 
Board remanded this matter to the RO for further 
adjudication.  In April 2004 the Board again remanded this 
matter to the RO for further evidentiary development.


FINDINGS OF FACT

1.  A rating decision in January 1988, of which the veteran 
was informed in February 1988, denied service connection for 
warts of the right foot, as not found on the last 
examination; for hyperkeratosis of the left hand and left 
foot, as not shown by the evidence of record; and for 
personality disorder, as a constitutional or developmental 
abnormality.

2. The veteran filed a notice of disagreement with the 
January 1988 rating decision in March 1988, and a statement 
of the case was issued in April 1988.  

3. A rating decision in March 1988, of which the veteran was 
informed in the April 1988 statement of the case, continued 
the denial of service connection for warts of the right foot, 
hyperkeratosis of the left hand and left foot, and 
personality disorder after consideration of VA treatment 
records dated in 1987 containing a diagnosis of 
hyperkeratosis of the right hand and both foot.

4. The veteran did not file a substantive appeal following 
the issuance of the April 1988 statement of the case; the 
rating decisions in January and March 1988 are final.

5.  Evidence received since the March 1988 rating decision, 
including VA treatment records, private treatment records, VA 
examinations, records from the Social Security 
Administration, the veteran's numerous statements, and the 
veteran's testimony at a hearing in January 2000, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
warts on the right foot and hyperkeratosis of the left foot 
and left hand and for a personality disorder.

6.  There is no competent medical evidence showing that the 
veteran has dysthymia that is related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the final March 1988 RO rating decision, and thus the claim 
for service connection for warts on the right foot and 
hyperkeratosis of the left foot and left hand is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  New and material evidence has not been submitted since 
the final March 1988 RO rating decision, and thus the claim 
for service connection for a personality disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Claimed dysthymia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In November 1987 the veteran filed a claim for service 
connection for hyperkeratosis of the both feet and the left 
hand and for a personality disorder.

In January 1988 the RO denied service connection for warts of 
the right foot (claimed by the veteran as hyperkeratosis of 
the right foot) based on a finding that although the veteran 
was treated for acute right foot warts in service, the warts 
had resolved after treatment and there was no chronic 
residuals (current disability) shown.  The RO also denied 
service connection for keratoses of the left foot and left 
hand essentially based on finding that there was no current 
disability shown.  The RO also denied service connection for 
a personality disorder, finding that although the veteran was 
diagnosed with a personality disorder in service this is a 
constitutional or developmental abnormality, and not a 
disability under the law.  

In March 1988, the veteran filed a notice of disagreement 
with the January 1988 rating decision, of which he was 
informed in February 1988.  Also in March 1988, the RO 
received VA treatment records, dated in 1987, that contained 
a diagnosis of hyperkeratosis of the right hand and both 
foot. By a March 1988 rating decision, the RO confirmed the 
denials of service connection for warts on the right foot, 
hyperkeratoses of the left hand and feet, and a personality 
disorder.  Although current medical evidence of 
hyperkeratoses of the left hand and feet had been submitted 
since the January 1998 rating decision, the RO continued the 
denial of service connection for warts on the right foot and 
hyperkeratosis of the left foot and left hand, essentially 
based on findings that there was no evidence that the 
veteran's current skin condition was related to service.  

The veteran was informed of the additional evidence, and of 
the rating decision continuing the denial of service 
connection, in the statement of the case issued in April 
1998.  The veteran did not file a substantive appeal.  Thus, 
his appeal was not completed and both the January and the 
March 1988 rating decisions are final.  The March 1988 RO 
rating decision is final, and these claims for service 
connection may be reopened only if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 
1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, thus, have 
no bearing on this case.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When the claim was denied by the RO in March 1988, the 
evidence on file consisted of service medical records, VA 
treatment records, and private treatment records.  

Evidence submitted subsequent to the March 1988 RO rating 
decision includes the veteran's numerous statements; VA 
treatment records, VA examinations, private treatment 
records, records from Social Security Administration, and 
testimony taken at a hearing at VA's Central Office in 
January 2000.  With regard to the evidence received 
subsequent to the March 1988 rating decision, the Board finds 
that while most of the evidence is new, in that such evidence 
was not previously of record, it is not material to any of 
the claims.  The additional evidence shows that the veteran 
receives treatment for a current skin condition of the left 
hand and feet, but does not provide competent medical 
evidence showing that the veteran has a current skin 
disability of the left hand and feet that was incurred in 
service or that is linked to service.  Such evidence is not 
material as it does not pertain to the significant question 
of whether the veteran has a skin condition that is related 
to service.  

With regard to the whether the claim for service connection 
for a personality disorder may be reopened, the Board notes 
that under VA laws and regulations, personality disorders are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c).  The Joint Motion for remand granted by the Court, 
however, pointed out that the Board should consider whether 
evidence had been received to support reopening the claim for 
service connection for a personality disorder on the basis 
that a mental disorder had been superimposed upon the 
personality disorder, citing 38 C.F.R. § 4.127, or whether 
the personality disorder was secondary to a service-connected 
disability, citing 38 C.F.R. § 3.310(a).  Notably, service 
connection was not then, and is not now, in effect for any 
disability.  

Although a personality disorder is not a disability for which 
service connection may be granted, 38 C.F.R. § 3.303(c), 
under certain circumstances service connection may be granted 
for disorders that are not ordinarily considered a disability 
for VA compensation purposes.  if shown to have been subject 
to superimposed disease or injury (or aggravated) during 
service.  For example, VAOPGCPREC 82-90 (July 18, 1990) held 
that service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, and 
that, in the instant cases (involving claims for service 
connection for retinitis pigmentosa or for polycystic renal 
disease), service connection is warranted if the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA law and regulations.   

Also, as noted in the Joint Motion in this case, 38 C.F.R. § 
4.127 provides that mental retardation and personality 
disorders are not diseases or injuries for compensation 
purposes, and, except as provided in 38 C.F.R. § 3.310(a), 
disability resulting from them may not be service-connected. 
However, disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected. Section 3.310(a) provides 
that service connection may be granted if such disorder was 
caused by another service-connected disability.  

Although the evidence of record submitted since March 1988 
includes a finding that the veteran's personality disorder 
pre-existed service, this additional evidence of record does 
not provide competent medical evidence showing that his 
personality disorder was aggravated in service, incurred 
superimposed disease or injury in service, or was caused by 
another service-connected disability.  Thus, such evidence is 
not material, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not pertain to the significant questions of 
whether the veteran has a personality disorder that was 
aggravated in service or was caused by another service-
connected disability.  


Evidence received since the March 1988 RO rating decision 
also includes written statements and hearing testimony from 
the veteran, reiterating his belief that he has a skin 
condition of the feet and left hand and a personality 
disorder that began in service.  The veteran's assertions on 
the cause of any current skin condition or personality 
disorder are also not material evidence, since he is a layman 
and has no competence to give an opinion on medical causation 
or diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board concludes that new and material evidence has not 
been submitted since the March 1988 RO rating decision, and 
thus the claims for service connection for warts on the right 
foot and hyperkeratosis of the left foot and left hand and 
for a personality disorder are not reopened and those claims 
must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for Dysthymia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he has dysthymia as a result of his 
active military service, and as a result of the skin 
condition he reportedly incurred in service.  

Service medical records show that in May 1980 the veteran was 
seen for an emergency consultation after reported he was 
scared he was going to be killed and had not been sleeping 
the past two nights.  The diagnosis was situational reaction 
in a young man with underlying character traits - immature, 
schizoid, and paranoid.  In June 1980 he was found to have 
severe schizoid personality and to be withdrawn, immature, 
and unfit for duty.  It was noted that he was severely 
impaired behaviorally and had a significant personality 
disorder.  It was recommended that he be discharged 
administratively by reason of unsuitability.  He was not 
discharged from service, however, as recommended, but was 
transferred to Japan.  Two weeks later he underwent a 
psychiatric evaluation in August 1980, following a suicide 
attempt, in which reported being emotionally upset and 
complained of sleep and concentration problems.  He reported 
other suicide attempts prior to service and during service.  
He was noted to be disgruntled with the military.  He also 
had a blunted affect and depressed mood with crying episodes.  
He was diagnosed with mixed personality disorder, severe, 
with borderline, antisocial and immature traits, but no 
psychiatric diagnosis was given.  He was subsequently 
discharged from service by reason of unsuitability due to 
character and behavior disorders.  There was no finding or 
diagnosis of dysthymia in the service records.

A July 1987 VA treatment record showed a diagnosis of major 
depression, recurrent.  An August 1994 private mental status 
evaluation and a July 1996 VA psychological assessment showed 
a diagnosis of dysthymic disorder.  On VA examinations in 
March and July 1997 the diagnoses included major depressive 
disorder, recurrent, severe, with psychotic features.  On VA 
examination in October 2004, however, the diagnosis was 
personality disorder and it was noted that although the 
veteran had received numerous and different psychiatric 
diagnoses over the years, and there may have been times when 
he was depressed, he did not meet the criteria for diagnosis 
of a depressive disorder at that time.  Thus, although the 
most recent VA examination does not show a diagnosis of 
dysthymia, prior VA examinations have shown that the veteran 
had dysthymia.

In order for service connection to be granted, however, there 
must be competent medical evidence showing that the veteran 
has dysthymia that is etiologically related to service.  A 
review of the record, however, shows no such evidence.  On 
the VA examination addendum in August 1997 the VA examiner 
reiterated the veteran's diagnoses including major depressive 
disorder, recurrent, severe, with psychotic features, and 
opined that with regard to the question of whether or not any 
current psychiatric condition is related to the in-service 
treatment for personality disorder, there appeared to be "no 
clear relationship between current psychiatric diagnoses and 
any treatment which the veteran might have received in 
service".  There is no competent medical evidence of record 
linking dysthymia to the veteran's period of active service.  
Moreover, the veteran has submitted no competent medical 
evidence to support his claim that he has dysthymia that is 
related to service.  Although he has asserted that his 
dysthymia had an onset in service, he is a layman and thus 
does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  


Thus, the preponderance of the evidence is against the claim 
for service connection for dysthymia.  The benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced VA duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and redefines VA's 
obligations to assist a claimant in the development of a 
claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  After complete review of the record evidence, the 
Board finds, for the reasons expressed below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Here, the initial RO decisions were made in April 1994 and 
May 1995, long before the VCAA was enacted.  The veteran was 
given notice of the VCAA provisions in September 2002, July 
2003, and April and July 2004.  Fortunately, the Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action appealed.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
September 2002 and in April and July 2004.  He was also 
provided with the text of 38 C.F.R. § 3.159, implementing the 
VCAA, in the July 2003 supplemental statement of the case.  


The July 2003 supplemental statement of the case included the 
text of 38 C.F.R. § 3.159, the regulation implementing the 
VCAA.  Thus, the veteran has been notified of the evidence 
that VA would seek to provide and the evidence the claimant 
is expected to provide.  He was also thereby specifically 
informed that he should provide any evidence in his 
possession that pertains to his claims.  In addition, the 
letters sent to him in September 2002 and in April and July 
2004 also informed him of the evidence that VA would seek to 
provide and the evidence that he is expected to provide.  The 
Board acknowledges that these letters do not specifically 
include the language of 38 C.F.R. § 3.156 (2001), concerning 
the definition of "new and material evidence" applicable to 
his claim, and included language similar to the revised 
regulatory definition that applies to claims filed later.  
Nonetheless, the veteran had been specifically provided with 
the text of the regulatory definition of "new and material 
evidence" applicable to his claim in the August 1995 
statement of the case, the September 1997 supplemental 
statement of the case, and the April 2000 Board decision that 
he appealed to the Court.  Consequently, it cannot be argued 
that the veteran was unaware of the regulatory definition of 
"new and material evidence" that would be applied to his 
appeal.

The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Thus, the notification 
requirement of the VCAA has been satisfied.  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In that regard, the record 
reflects that private treatment records cited by the veteran, 
for which he has provided authorization, have been obtained.  
VA treatment records have also been obtained, although the 
veteran was informed in February 2003 that it would be futile 
to attempt to obtain the clinical records of VA psychiatric 
hospitalization in 1987.  The summary of such a 
hospitalization in August 1987 is, however, of record. 
Moreover, in March 2005 the veteran reported that he had no 
"new evidence" to submit.  


With regard to the applications to reopen previously denied 
service connection claims, the Board notes that a VA 
examination is not warranted until a claim has been reopened 
with new and material evidence.  With regard to the claim for 
service connection for dysthymia, the Board notes that 
dysthymia was not diagnosed on the most recent VA examination 
in 2004 when the examiner found that the veteran did not meet 
the criteria for the diagnosis of a depressive disorder.  
Prior to 2004, however, VA examinations for mental disorders 
were conducted, a major depressive disorder was diagnosed, 
and in August 1997 a VA examiner rendered an opinion 
regarding the relationship between current psychiatric 
diagnoses (including dysthymia) and service.  Thus, there is 
no indication that an additional VA examination is warranted 
or necessary to make a decision on this claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  


ORDER

New and material evidence has not been submitted and the 
appeal to reopen the claim for entitlement to service 
connection for warts on the right foot and hyperkeratosis of 
the left foot and left hand is denied.

New and material evidence has not been submitted and the 
appeal to reopen the claim for entitlement to service 
connection for a personality disorder is denied.

The claim for service connection for dysthymia is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


